Allowable Subject Matter
Claims 19, 21, 23, 24, 29-32, 36, 38, 43, 44, 46, 48, 50-52 and 75-76 allowed.
The following is an examiner’s statement of reasons for allowance: Woodford (US 2014/0302370) and Song (A tri layer separator with dual function for high performance lithium sulfur batteries, Journal of Power Source) and the closest prior arts of record. However, both prior arts are silent to wherein the catholyte further comprises a phosphorus pentasulfide in an amount greater than 0 and up to 5 percent by weight of polysulfide in the catholyte. Thus, the instant claimed invention is deemed novel and non-obvious and contributes to the art of lithium ion flow batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R OHARA/Examiner, Art Unit 1724